41 So.3d 234 (2009)
Scott Jay FEDER, Appellant,
v.
Jamie Richman FEDER, Appellee.
No. 3D08-402.
District Court of Appeal of Florida, Third District.
November 25, 2009.
Rehearing and Rehearing En Banc Denied September 2, 2010.
Scott Jay Feder, Miami, for appellant.
Hersch & Talisman and Patrice A. Talisman, Coconut Grove; Richard J. Preira, Miami Beach, for appellee.
Before COPE and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
COPE, J.
This is an appeal of a final judgment awarding appellate attorney's fees. We affirm.
The underlying proceeding was for dissolution of marriage. The trial court entered judgment and the appellant former husband appealed. This court affirmed without opinion. Feder v. Feder, 922 So.2d 213 (Fla. 3d DCA 2006). By unpublished order, this court granted the appellee former wife's motion for appellate attorney's fees, and remanded to the trial court to fix the amount. This court denied the former husband's motion for appellate attorney's fees.
On remand, the former husband conducted discovery regarding the attorney's fee request. At the attorney's fee hearing, the former husband argued that he should not have to pay much, if any, of the former wife's attorney's fees. The trial court correctly ruled that the issue of entitlement had already been decided by this court. See Randall v. Randall, 930 So.2d 840, 841 (Fla. 3d DCA 2006). The trial court conducted an evidentiary hearing and entered an attorney's fee judgment. The former husband has appealed.
The former husband asks this court to revisit its earlier order granting appellate attorney's fees to the former wife. This court's ruling in the prior appeal established the law of the case. Barrero v. *235 Ocean Bank, 729 So.2d 412, 414 (Fla. 3d DCA 1999).
However, Florida recognizes a manifest injustice exception to the law of the case doctrine. Florida Dept. of Transp. v. Juliano, 801 So.2d 101, 106 (Fla.2001); Strazzulla v. Hendrick, 177 So.2d 1, 3 (Fla.1965). The former husband contends that a manifest injustice has been occasioned with respect to this attorney's fee award.
After review of the parties' respective motions for appellate attorney's fees and response filed in the prior appeal, it is clear that the former husband's arguments advanced in this appeal simply reiterate matters raised by the parties in the last appeal. We are not convinced that any manifest injustice has been shown, and adhere to the law of the case established on the last appeal. We affirm on the remaining issues without discussion.
Affirmed.